DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Remarks: examiner noted that along with after-final amendments, dated 6/21/2022, applicants tried to show unexpected results or criticality of the claimed values of the average particle size and the particle size distribution index. 
Examiner states that such showing of criticality is not persuasive because the applied prior art, Nakamura discloses an average particles size and particles size distribution index (see the rejection) and such teaching overlaps the claimed range and expected to have the same effect, namely improved polishing rate of copper while inhibiting the polishing of the barrier. 
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the
claims. In other words, the showing of unexpected results must reviewed to see if the
results occur over the entire claimed range. See MPEP 716.02(d).
Further, once such evidence is presented it would not automatically overcome an
obviousness rejection, as after making a conclusion of a proper showing of unexpected
results, the Examiner then has to determine: 1) if any differences between the claimed
invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really
unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports
non-obviousness as weighed against the evidence of obviousness.
However, modified rejections apply as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5,7-11,15,18-19,21-23,25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the abrasive particles" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The claims 5,7-11,15,18-19,21-23,25-28 directly or indirectly depends on the claims 1 and therefore also include the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1, 5, 7-8, 11, 15, 19, 21-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2016/0177155) in view of Uotani et al (US 2007/0082456).
Nakamura discloses a chemical mechanical polishing (“CMP”) slurry [0001], characterized in that the CMP slurry comprises:
	silica abrasive particles (1-60 wt%, [0055]),
	a corrosion inhibitor (such as imidazole, 0.005-0.5 wt%, [0063]), that does not contain a benzene moiety. See, imidazole structure below (source: Google):

    PNG
    media_image1.png
    173
    326
    media_image1.png
    Greyscale

	
	an oxidizer (such as hydrogen peroxide, 0.01-20 wt%, [0060]),
	a polyacrylic acid anionic surfactant (polyacrylate, 0.001-1 wt%, [0064]).
a complexing agent (such as ethylenediaminetetraacetic acid, 0.005-5 wt%, [0062]).
Nakamura discloses an average particle size of 100 nm (0.1 µm [0051]), which is within the cited range.  
	Nakamura discloses a particle size distribution index of less than 0.14, which is within the cited range (0.38*0.38=0.14, coefficient of variation is less than 0.38 [0035], Expression 1 [0037], the square of the coefficient of variation equals the particle size distribution index).  
Nakamura also discloses that the primary particle diameter distribution thereof influence the occurrence of scratches during polishing [0011] and the scratches during polishing can be significantly reduced even when silica is used in the CMP method by increasing the particle density of silica to a particular value and decreasing the primary particle diameter distribution thereof to a particular value [0012]; and aforesaid teaching gives a strong suggestion that particles size distribution index should be lower or reduced value in order to reduce scratches on the substrate during polishing.
Additionally, changes in size of an article were held to be obvious. In re Rose 105 USPQ 237 (CCPA 1955).
 	Nakamura et al fail to disclose the complexing agent comprises form the list recited in claim 1.
However, in the same field of endeavor, Uotani et al disclose a polishing composition comprises azole moieties, oxidizing agent, one or more of amino acid [0016], where the amino acid comprises glycine, alanine, tyrosine, glutamic acid, histidine, etc. [0021], wherein, the amino acid serves as an etchant for promoting polishing and for performing reliable polishing [0071]; and aforesaid amino acids reads on the claimed complexing agent listed in the claim 1.
Uotani et al disclose that the azole moiety of the compound employed in the present invention is known to exert interaction with metal such as copper.  This interaction is considered to enhance step reduction and dishing prevention effect.  The compound having three or more azole moieties can appropriately regulate the polishing rate for a barrier film such as tantalum film [0070]; and such azole compounds such as imidazoles, triazoles, tetrazoles, and thiazoles [0062]; such azoles do not contain a benzene moiety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Uotani et al’s teaching of introduction of disclosed amino acids into Nakamura et al’s teaching for promoting polishing rate and to enhance step reduction and dishing prevention effect as taught by Uotani et al.	
	 
	As to claim 5, see the rejection of claim 1.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The abrasives are used for the same purpose as in the instant invention, and therefore discloses the range with sufficient specificity.
	As to claims 7-8,11 and 26, see the rejection of claim 1, polyacrylate.
	As to claims 13-15, see the rejection of claim 1, ethylenediaminetetraacetic acid.
	As to claims 17 and 19, see the rejection of claim 1, imidazole.
	As to claims 21-23, see the rejection of claim 1, hydrogen peroxide.
	As to claim 25, Nakamura discloses a pH of 8 to 11 [0065], which overlaps with the cited range.

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2016/0177155) in view of Uotani et al (US 2007/0082456), as applied to claim 1, and further in view of Yao et al (CN 102093817 A).
	As to claims 9-10, Modified Nakamura fails to disclose the molecular weight of the polyacrylate.  
However, Yao teaches a chemical mechanical polishing slurry including silica abrasive particles [0009], corrosion inhibitor [0007], complexing agent (ammonia alkali [0007]), oxidizing agent [0007] and surfactant (polyacrylic acid [0007]).
	Yao teaches polyacrylic acid has a molecular weight of 2000 to 5000 [0012], which is within or is the cited range.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited molecular weight of polyacrylic acid or its salt in the composition of Nakamura because Yao teaches it is a useful range for chemical mechanical polishing slurries, and such is expected to give the predictable result of a useful CMP slurry. 
	As to claim 18, Nakamura disclose above and Uotani et al disclose azole compounds (reads on corrosion inhibitor) such as imidazoles, triazoles, tetrazoles, and thiazoles [0062]; but fail to disclose the cited corrosion inhibitors.
Yao teaches that 1,2,4-triazole is a useful corrosion inhibitor, as a functionally equivalent corrosion inhibitor to benzotriazole and triazoles derivatives.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide 1,2,4-triazole as a corrosion inhibitor in the composition of Nakamura because Yao teaches it is functionally equivalent to benzotriazole and other triazole derivatives, and it is expected to provide corrosion inhibitor properties to the composition. Furthermore, it would have been a simple substitution of known materials for predictable results.





Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2016/0177155) in view of Uotani et al (US 2007/0082456) as applied to claims 1 and 7 above, and further in view of Suzuki (US 2013/0029489) or Chang et al (US 2017/0304990).
Modified Nakamura et al disclose above except the specific polyacrylic acid homopolymer or copolymer comprises a salt of sodium or potassium or ammonium thereof.
However, in the same field of endeavor, Suzuki discloses a polishing composition/slurry comprises a dispersing agent of anionic surfactant or water soluble polymer such as polyacrylic acid salt, and other water-soluble polymers such as polyvinyl pyrrolidone.  In particular, a water-soluble polymer having a carboxylic acid ammonium salt group is preferable. Concretely, there can be cited a polymer in which at least a part of carboxylic acid groups of polyacrylic acid is substituted with a carboxylic acid ammonium salt group (hereinafter, referred to as ammonium polyacrylate) or the like [0043]; and aforesaid ammonium polyacrylate reads on the claimed “polyacrylic acid anionic surfactant”.
Additionally, Chang et al disclose a polishing composition comprising a surfactant may be utilized to help disperse the reactant and abrasive within the slurry 113 and to prevent (or at least reduce) the abrasive from agglomerating during a CMP process.  In some embodiments, the surfactant may include sodium salts of polyacrylic acid [0020].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Suzuki’s or Chang et al’s teaching of introducing the surfactant of polyacrylic acid sodium salt into modified Nakamura et al’s teaching for improving dispersibility and to prevent agglomerating of abrasive during polishing as taught by Suzuki and Chang et al, respectively.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Hirano (US 2017/0321168) disclose that it is preferable that the fine particles described above have a high sphericity ratio and a small particle size distribution index. The fine particles provided with these conditions are excellent in dispersibility in the varnish and are able to be used in a state of not aggregating with each other [0096].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713